—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 7, 1999, which denied claimant’s application for reconsideration of a previous decision adhering to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*801Claimant was discharged from his employment as a package room worker after he became abusive and threatening toward a supervisor upon learning that his vacation request had been denied. In a May 13, 1999 decision, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits on the ground that he was terminated for misconduct. Claimant’s application to reopen this decision was granted and, upon reconsideration, the Board, in a July 30, 1999 decision, adhered to its earlier ruling. Claimant applied to reopen the July 30, 1999 decision but the request was denied and this appeal ensued.
We affirm. Initially, our review of the record discloses no abuse of the Board’s discretion in denying claimant’s application for reconsideration of its prior decision (see, Matter of Semiletov [Commissioner of Labor], 253 AD2d 931). In any event, were the matter properly before us, we would find substantial evidence to support the Board’s ruling that claimant was guilty of disqualifying misconduct given the proof indicating that claimant was verbally abusive and threatening to his supervisor (see, Matter of Cuevas [Sweeney], 246 AD2d 718). Although claimant denies that he threatened his supervisor, the contrary testimony presented a credibility issue for the Board to resolve (see, Matter of Bradley [Commissioner of Labor], 249 AD2d 649). Furthermore, the existence of a later settlement agreement between the employer and claimant did not preclude the Board from determining the factual basis for claimant’s discharge (see, Matter of Caplan [Sweeney], 238 AD2d 660).
Cardona, P. J., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.